DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 3/15/2021. Currently claims 1 and 22 are amended, claims 8, 11, 17-19 and 21 are cancelled. Claim 25 is new. Claims 1-7, 9-10, 12-16, 20, 22 and 25 are pending and are being addressed in this action. Claims 10-11 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Gergely Zimanyi on 3/25/2021.

The application has been amended as follows: 

Claim 1:	A cartridge of an intraocular lens inserter, comprising: an insertion nozzle, having a distal insertion channel; an intra-ocular lens (IOL)-folding stage, to receive and to fold an IOL, proximal to the insertion nozzle, and having a proximal insertion channel; and an IOL-guiding structure, including a first proximal guiding rib, formed in the IOL-folding stage to protrude into the proximal insertion channel, and a first protruding distal guiding rib, formed distal to the IOL folding stage, to protrude into the distal insertion channel, wherein the first distal guiding rib is not aligned with the first proximal guiding rib when the IOL- folding stage is clasped closed, and the distal insertion channel does not have a groove, formed beyond a circular cross- section of the distal insertion channel, wherein the first protruding distal guiding rib is formed in a tapered section of the distal insertion channel.

Claims 9-10 are canceled. 

, wherein the first protruding distal guiding rib is formed in a tapered section of the distal insertion channel.

Claim 25 is cancelled. 

Reasons for Allowance
Claims 1-7, 12-16, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims 1 and 22, no prior art alone or in combination could be found to teach: (claims 1 and 22) wherein the first protruding distal guiding rib is formed in a tapered section of the distal insertion channel. The closest prior art was Hangya (WO 2015/075489). As to claims 1 and 22, Hangya fails to disclose: wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771